Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141486-7                                                                                            Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TIMOTHY McCRATE,                                                                                    Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                           Justices

  v                                                                 SC: 141486-7
                                                                    COA: 295537, 295606
                                                                    WCAC: 07-000111
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee,
  and

  SECOND INJURY FUND (PERMANENT AND
  TOTAL DISABILITY PROVISION),
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 15, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
         1018                                                                  Clerk